Jenkins, J.
This case is controlled hy the ruling made by this .court in McAnally v. Bank of Abbeville, 22 Ga. App. 178 (95 S. E. 737), where the facts were similar. It was not error to refuse the grant of a new-trial on the ground of the movant’s absence on account of sickness at the time the case was tried; it appearing that, even though the movant was represented at the trial, no motion' for continuance was then made, and it not being made to appear that the movant was at that time unable, by the exercise of due diligence, to communicate the fact of " his illness to the pourt or his attorney. In this case it appears that the movant had anpple opportunity to inform the court or his attorney .of his sickness, and failed to do so merely because he was under the impression that .the case would not be called. See also Burton v. Etheridge, 19.Ga. App. 511 (91 S. E. 927).

•Judgment affirmed.


Wade, C. J., and Luke, J., concur.